        Case 2:20-ap-01575-ER Doc 1-1 Filed 08/28/20 Entered 08/28/20 13:31:32                                                                  Desc
                         Adversary Proceeding Cover Sheet Page 1 of 2
   B1040 (FORM 1040) (12/15)

          ADVERSARY PROCEEDING COVER SHEET                                                       ADVERSARY PROCEEDING NUMBER
                                                                                                 (Court Use Only)
                  (Instructions on Reverse)

PLAINTIFFS                                                                        DEFENDANTS
 ST. VINCENT MEDICAL CENTER, a California nonprofit               CALIFORNIA PHYSICIANS’ SERVICE dba BLUE SHIELD
 public benefit corporation, SETON MEDICAL CENTER, a              OF CALIFORNIA, a California nonprofit public benefit
 California nonprofit public benefit corporation, O’CONNOR        corporation,
 HOSPITAL, a California nonprofit public benefit corporation, and
 SAINT LOUISE REGIONAL HOSPITAL, a California nonprofit
 public benefit corporation,
ATTORNEYS (Firm Name, Address, and Telephone No.)                                 ATTORNEYS (If Known)
 Steven J. Kahn (CA Bar No. 76933)                                                Michael Reynolds
 PACHULSKI STANG ZIEHL & JONES LLP                                                Snell & Wilmer
 10100 Santa Monica Blvd., 13th Floor                                             600 Anton Boulevard, Suite 1400
 Los Angeles, California 90067                                                    Costa Mesa, CA 92626
 Telephone: 310/277-6910
PARTY (Check One Box Only)                                                        PARTY (Check One Box Only)
    Debtor                U.S. Trustee/Bankruptcy Admin                               Debtor                  U.S. Trustee/Bankruptcy Admin
    Creditor              Other                                                       Creditor                Other
    Trustee                                                                           Trustee
CAUSE OF ACTION (WRITE A BRIEF STATEMENT OF CAUSE OF ACTION, INCLUDING ALL U.S. STATUTES INVOLVED)
COMPLAINT FOR BREACH OF WRITTEN CONTRACTS, TURNOVER, UNJUST ENRICHMENT, AND DAMAGES
FOR VIOLATION OF THE AUTOMATIC STAY
                                                                       NATURE OF SUIT
         (Number up to five (5) boxes starting with lead cause of action as 1, first alternative cause as 2, second alternative cause as 3, etc.)

   FRBP 70 01( 1) – Recovery of Money/Property                                     FRBP 70 01(6) – Dischargeability (continued)
 2 11-Recovery of money/property - §542 turnover of property                          61 -Dischargeability- §523(a)(5 ), domestic support
   12-Recovery of money/property - §547 preference                                     68-Dischargeability - §523(a)(6), willful and malicious injury
   13-Recovery of money/property - §548 fraudulent transfer
                                                                                       63-Dischargeability - §523(a)(8), student loan
 3 14-Recovery of money/property - other
                                                                                       64-Dischargeability - §523(a)(15), divorce or separation obligation
                                                                                         (other than domestic support)
    FRBP 70 01 (2) – Validity, Priority or Extent of Lien
                                                                                       6 5 -Dischargeability - other
    21-Validity, priority or extent of lien or other interest in property

    FRBP 7001( 3) – Approval of Sale of Property                                   FRBP 70 01(7) – Injunctive Relief
    31-Approval of sale of property of estate and of a co-owner - §363(h)             71 -Injunctive relief- imposition of stay
                                                                                      72-Injunctive relief - other
     FRBP 7001(4 ) – Objection/ Revocation of Discharge
    41-Objection/re vocation of discharge - §727(c),(d),(e)                        FRBP 70 01(8) Subordination of Claim or Interest
                                                                                      81 -Subordination of claim or interest
    FRBP 7001(5) – Revocation of Confirmation
    51-Revocation of confirmation                                                  FRBP 70 01(9) Declaratory Judgment
                                                                                      91 -Declaratory judgment
    FRBP 7001(6) – Dischargeability
    6 6 -Dischargeability - §523(a)(1),(14),(14A) priority tax claims              FRBP 70 01(10) Deter mi nation of Remove d Act ion
    62-Dischargeability - §523(a)(2), false pretenses, false representation,          01 -Determination of removed claim or cause
         actual fraud
                                                                                   Other
    67-Dischargeability - §523(a)(4), fraud as fiduciary, embezzlement, larceny
                                                                                        SS-SIPA Case - 15 U.S.C. §§78aaa et.seq.
                       (continued next column)                                     1    02-Other (e.g. other actions that would have been brought in state
                                                                                          court if unrelated to bankruptcy case)

    Check if this case involves a substantive issue of state law                     Check if this is asserted to be a class action under FRCP 23
   Check if a jury trial is demanded in complaint                                    Demand $12,647,221
Other Relief Sought



                                                                                                                                      American LegalNet, Inc.
                                                                                                                                      www.FormsWorkFlow.com
DOCS_LA:324106.2 89566/002
       Case 2:20-ap-01575-ER Doc 1-1 Filed 08/28/20 Entered 08/28/20 13:31:32                                                 Desc
                        Adversary Proceeding Cover Sheet Page 2 of 2
  B1040 (FORM 1040) (12/15)

                 BANKRUPTCY CASE IN WHICH THIS ADVERSARY PROCEEDING ARISES
NAME OF DEBTOR                                  BANKRUPTCY CASE NO.
In re VERITY HEALTH SYSTEM OF CALIFORNIA, INC.  2:18-bk-20151-ER
                                                Jointly Administered
DISTRICT IN WHICH CASE IS PENDING               DIVISION OFFICE      NAME OF JUDGE
   Central                                         Los Angeles         Ernest M. Robles
                                       RELATED ADVERSARY PROCEEDING (IF ANY)
PLAINTIFF                                       DEFENDANT                                                 ADVERSARY
                                                                                                          PROCEEDING NO.

DISTRICT IN WHICH ADVERSARY IS PENDING                                 DIVISION OFFICE                    NAME OF JUDGE

SIGNATURE OF ATTORNEY (OR PLAINTIFF)
    /s/ Steven J. Kahn




DATE                                                                   PRINT NAME OF ATTORNEY (OR PLAINTIFF)
  August 28, 2020                                                        STEVEN J. KAHN




                                                          INSTRUCTIONS

            The filing of a bankruptcy case creates an “estate” under the jurisdiction of the bankruptcy court which consists of
  all of the property of the debtor, wherever that property is located. Because the bankruptcy estate is so extensive and the
  jurisdiction of the court so broad, there may be lawsuits over the property or property rights of the estate. There also may be
  lawsuits concerning the debtor’s discharge. If such a lawsuit is filed in a bankruptcy court, it is called an adversary
  proceeding.

           A party filing an adversary proceeding must also must complete and file Form 1040, the Adversary Proceeding
  Cover Sheet, unless the party files the adversary proceeding electronically through the court’s Case Management/Electronic
  Case Filing system (CM/ECF). (CM/ECF captures the information on Form 1040 as part of the filing process.) When
  completed, the cover sheet summarizes basic information on the adversary proceeding. The clerk of court needs the
  information to process the adversary proceeding and prepare required statistical reports on court activity.

           The cover sheet and the information contained on it do not replace or supplement the filing and service of pleadings
  or other papers as required by law, the Bankruptcy Rules, or the local rules of court. The cover sheet, which is largely self-
  explanatory, must be completed by the plaintiff’s attorney (or by the plaintiff if the plaintiff is not represented by an
  attorney). A separate cover sheet must be submitted to the clerk for each complaint filed.

  Plaintiffs and Defendants. Give the names of the plaintiffs and defendants exactly as they appear on the complaint.

  Attorneys. Give the names and addresses of the attorneys, if known.

  Party. Check the most appropriate box in the first column for the plaintiffs and the second column for the defendants.

  Demand. Enter the dollar amount being demanded in the complaint.

  Signature. This cover sheet must be signed by the attorney of record in the box on the second page of the form. If the
  plaintiff is represented by a law firm, a member of the firm must sign. If the plaintiff is pro se, that is, not represented by an
  attorney, the plaintiff must sign.




                                                                                                                    American LegalNet, Inc.
                                                                                                                    www.FormsWorkFlow.com
DOCS_LA:324106.2 89566/002
